 

Case 2:20-cr-00069-Z-BR Document 30 Filed 10/23/20 Page 18 DIsmENe ie

IN THE UNITED STATES DISTRICT QOURT FILED

FOR THE NORTHERN DISTRICT OF YJEXAS
AMARILLO DIVISION OCT 23 20

 

 

 

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT

By
Deputy

 

Plaintiff,

 

 

V. 2:20-CR-69-Z-BR-(1)

GREGORIO FERNANDO LOPEZ-
MARTINEZ

CO? (Orn WO WOR COD WO? CO? (Or? (Or (OR

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 7, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Gregorio Fernando Lopez-Martinez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Gregorio Fernando Lopez-Martinez was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Gregorio Fernando Lopez-Martinez; and ADJUDGES Defendant
Gregorio Fernando Lopez-Martinez guilty of Count Two in violation of 18 U.S.C. § 1546(b)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 23 , 2020.

 

MATAHEW J. KACSMARYK
UNYTED STATES DISTRICT JUDGE

 
